UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K ANNUAL REPORT FOR 2012 þAnnual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended: 31 December 2012 oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File №: 033-17774-NY ALL GRADE MINING, Inc. (Exact name of registrantas specified in its charter) COLORADO * State or other jurisdiction of incorporation IRS Employer Identification Number 370 W. Pleasantview Avenue, Suite 163, Hackensack, NJ 07601 Address of principal Executive offices Registrants telephone number (201) 788-3785 Securities Registered pursuant to §12(b) of the Act: Title of Each Class Name of Each Exchange on which registered N/A Securities Registered pursuant to §12(g) of the Act COMMON VOTING SHARES, $0.001 PV, OTCPK Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to §13 or §13(d) of the Act o Yesþ No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o YesþNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesþ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of date Non-affiliate shares Closing Price Market Value 30 June 2012 Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Issued and Outstanding 31 December 2012 30 June 2013 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. None 1 Not including 11,947,766 shares issued, and 1,250,000 shares cancelled and not yet reflected on the transfer agent’s statements ALL GRADE MINING, INC. A Developmental Stage Company INDEX TO FORM 10-K Part & Item Section Page PART I 4 ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 6 ITEM 2. DESCRIPTION OF PROPERTY 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. MINE SAFETY DISCLOSURES 7 PART II 8 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 12 ITEM 8. FINANCIAL STATEMENTS 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 13 ITEM 9A. CONTROLS AND PROCEDURES 13 ITEM 9B OTHER INFORMATION 14 PART III 15 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 15 ITEM 11. EXECUTIVE COMPENSATION 16 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 16 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 PART IV 18 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 18 SIGNATURES 41 3 References in this Annual Report to, the terms “Company”, “All Grade Mining, Inc.”,“AGM”, “Hybred”, “we”, “us” and “our” refer to All Grade Mining, Inc., unless otherwise stated or the context clearly indicates otherwise. Forward Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the SecuritiesExchange Act of 1934, as amended (the “1934 Act”) and Section 27A of the Securities Act of 1933 (the“1933 Act”). Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” and similar expressions, we are identifying forward-looking statements. Further, all statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the 1933 Act and 1934 Act, respectively. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our limited experience with our business plan; pricing pressures on our product caused by competition; the risk that our products will not gain market acceptance; our ability to obtain additional financing; our ability to protect intellectual property; and our ability to attract and retain key employees. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission (“SEC”) that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. PART I Item 1. Business. Temporary Time Capital Corp., Inc., a corporation organized under the laws of the State of Colorado, was a shell company with no or nominal business operations. On January 31, 2008, the Company entered into a merger agreement with Hybred International, Inc., a corporation organized under the laws of the State of New Jersey. No prior relationship between the companies, or any natural person, is known to have existed. The merger agreement was filed and was effective within the State of Colorado on February 7, 2008, and was effective within the State of New Jersey on February 27, 2008. 4 The merger agreement (the “Agreement”) stipulated that the companies would merge and the surviving entity would be Temporary Time Capital Corp., Inc Temporary Time Capital Corp., Inc. would then change its name to Hybred International, Inc. (the name of the New Jersey entity that merged into the Colorado entity, with the result that one entity with the name of Hybred International, Inc. with the business operations of the original New Jersey entity would be registered to do business in the States of New Jersey and Colorado). The shareholders of the former Hybred International, Inc. had their shares exchanged 1:1 into the new entity. The shareholders of the former Temporary Time Capital Corp., Inc. retained their holdings 1:1. The authorized number of shares in the new Hybred International, Inc. was increased to 120,000,000 (from 50,000,000) to allow for the distribution to the shareholders of the former Hybred International, Inc. As part of the Agreement, the Directors and officers of Temporary Time Capital Corp., Inc. resigned and the officers and Directors of the former Hybred International, Inc. are now the officers and Directors of the new Hybred International, Inc. The former (prior to merger) Hybred International, Inc. has developed and intends to produce and market a revolutionary therapeutic horseshoe, which contains an injection molded urethane composition into the shoe designed to reduce the concussive effect of horses’ hooves on surfaces such as concrete, asphalt and rock hard race tracks, thus reducing the chances of a horse developing a hoof injury, which comprise approximately 90% of all equine injuries. The new (post merger) Hybred International, Inc. has acquired the business operations of the former Hybred International, Inc. which consists mainly of research and development and resultant intellectual property necessary to manufacture (or cause to be manufactured) the therapeutic horseshoe and the knowledge of the equine industry of the pre-merger Hybred’s officers and directors. In November 2009, the Board of Directors voted to increase the number of authorized shares to 200,000,000. In June 2010, the Board of Directors voted to further increase the number of common shares authorized to 500,000,000 shares. In June 2011 the Board of Directors and shareholders affirmatively voted to reverse the common voting stock 500:1 in a reverse stock split, voted affirmatively to create an offering of securities to explorea mining opportunity in Chile, and create three preferred classes of stock. The preferred classes of stock have the following characteristics: the preferred class A class is convertible into common voting shares at a ratio of one share of Class A converts into 1,000 shares of common stock (1:1,000) and there were 100,000 shares of the preferred class A authorized. The preferred class B was authorized at 400,000 shares which are convertible into 40 shares of common voting stock (1:40). The preferred class C was authorized at 50,000 shares and has super-voting characteristics of one share of the class C possess 1,000 votes and is NOT convertible. The Company further authorized an offering, and due registration thereof, of a capital raise to explore an opportunity of the Saltirosa mine in Chile (located 28 kilometers from Chanaral and 60 kilometers from the Caldera port). The Board and Shareholders also voted to make the necessary corresponding adjustments to the articles of incorporation and bylaws to reflect the new classes of securities. 5 The overview of the process and the insight behind the corporate activity was the corporate sales of horseshoes had bottomed out after the recession and the decline in consumer spending on luxury goods. Particularly, several opportunities to sell the rubberized horseshoe to mounted police turned out to be a non-starter because the police wanted the noise a regular horseshoe made. Simultaneously, a mining opportunity presented itself.The company decided that the opportunity, while not in the core line of business, was lucrative enough to resuscitate the company if the Company could raise capital to pursue the project; while keeping the horseshoe business in its back pocket for future exploration. The above changes reflect the process of preparation to pursue the mining opportunity. It should be mentioned that the preferred C class was created particularly for the management of the Company so they could maintain positive leverage if the capital raise becomes overly onerous or invasive, or there is a buyout on the horizon. The Regulation D filing was filed roughly two months later, in August 2011. In October 2011, the Board and shareholders affirmatively voted to acquire the Saltirosa mine in Chile, change the name of the Company to “All Grade Mining, Inc.” and modify the core line of business to reflect the positive feedback and traction from the offering of securities earmarked for the mining project. In November 2011, the name change and reverse split went effective. In December 2011 the Company created a wholly owned subsidiary in Chile, “All Grade Mining Chile, SA” to take possession of the Saltirosa mine. Item 1A. Risk Factors The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 1B. Unresolved Staff Comments The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. 6 Item 2.Description of Property The Company recorded rental expense of $5,551 in 2011 and $0.00 for 2012 representing payment for office space and facilities in the United States.The fair market rental for 2012 was approximately $6,000 and the office space was used pro gratis as a favor to the CEO. The Saltirosa mine, which the Company has a deposit on, is located in the country of Chile approximately 28 kilometers from Chanaral and 60 kilometers from the Caldera port). Please see the feasibility study for greater detail, description, and maps of the area filed in the 14C dated 11 October 2011. Item 3.Legal Proceedings The Company is not a party to, or the subject of any material pending legal proceedings. Item 4.Mine Safety Disclosures The mining projects of the Company are located outside the jurisdiction of the United States. As such, the Company, nor any subsidiary or operator of any mining project, has NOT received any imminent danger order, a written notice of a pattern of violations of mandatory health or safety standards of such nature as could have significantly and substantially contributed to the cause and effect of any mine health or safety hazard, a written notice from the Mine Safety and Health Administration of the potential to have such a pattern. Notwithstanding the aforementioned, the Company has not received any health and safety violation from the Chilean Mining Superintendency. 7 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. The common stock of the Company (the “common stock”) is traded in the Over-The-Counter Market and is quoted on the National Association of Securities Dealers Automated Quotation (“NASDAQ”) System Bulletin Board and the Electronic Bulletin Board (OTCBB) under the symbol “HYII”. Market Information The range of high and low bid prices for the Company’s common stock, for the periods indicated, are set forth below. Period High Bid Low Bid Year Ended 31 December 2012 (†) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year Ended 31 December 2011 (*) (†) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year ended December 31, 2010 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year ended December 31, 2009 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ N.B. The above quotations, as reported, represent prices between dealers and do not include retail mark-ups, mark-downs or commissions.Such quotations do not necessarily represent actual transactions. (*) As reported by the OTCBB. (†) Based upon the historical High and Low as of the last trading day of the quarter, adjusted for splits. 8 No Issuer repurchases of any class were made during 2012. Item 6. Selected Financial Data. The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Statements contained in this report, which are not historical facts, may be considered forward looking information with respect to plans, projections, or future performance of the Company as defined under the Private Securities Litigation Act of 1995. These forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those projected. The words “anticipate”, “believe”, “estimate”, “expect”, “objective”, and “think” or similar expressions used herein are intended to identify forward-looking statements. The forward-looking statements are based upon the Company’s current views and assumptions and involve risks and uncertainties that include, among other things, the effects of the Company’s business, actions of competitors, changes in laws and regulations, including accounting standards, employee relations, customer demand, prices of purchased material and parts, domestic economic conditions, including housing starts and changes in consumer disposable income, and foreign economic conditions, including currency rate fluctuations. Some or all of the facts are beyond the Company’s control. The following discussion and analysis should be read in conjunction with our audited financial statements and related footnotes included elsewhere in this report, which provide additional information concerning the Company’s financial activities and condition. 9 Comparative Analysis Year Ended December 31, 2012 and December 31, 2011 Results of Operations The Company’s operating expenses were $2,509,318 for the year ended December 31, 2012; an increase of $1,949,161 compared to the operating expenses of $560,157 for the year ended December 31, 2011. The increase was primarily due to consulting fees being recorded in the year ended December 31, 2012 as well as expenses incurred in the Company’s change of focus to mining, including other operating expenses associated with the mine. Other expenses also increased in 2012 from $1,222,900 to $7,746,974 primarily due to the Company recording a change in the fair value of its derivative liabilities, loss on debt conversion and loss on acquired deposit to a property. The change in fair market value of the derivatives was a gain of $1,680,233, and a loss of debt conversion of $5,089,313 from a settlments higher then book value of the debt due to the settlement being in securities and a higher market price of the securities at the time of settlement, and a loss on a deposit of property acquired of $4,025,000 which was paid in 11,500,000 shares of common stock and was subsequently written off. Liquidity and Capital Resources The Company to date has had no operating revenue and has relied primarily on funding from financing activities. The Company is seeking financing from various third party sources for the purpose of acquiring the necessary machinery and for working capital. To date the Company has not entered into any definitive agreement with any third party, although it has commenced discussions with a potential financing source. In the interim the Company has raised a total of $555,000 during 2012 by various financing activity. The Company’s primary asset, the Salitrosa mine agreement. The Company is currently in default with its payment terms and conditions of the underlying agreement. The Company has made payments of $350,000. However, the Company is in default on the agreement on the mine and no operations have taken place thus far. If the Company does not succeed in securing financing to cure the default or successfully renegotiate the agreement, there is a material concern that there will be a material unfavorable impact on net sales, revenues and income from continuing operations from the Salitrosa mine, assuming no other projects are active. 2012 was a challenging year for the Company. The Company had less than hoped for success properly capitalizing the Company. The undercapitalization lead the Company to reexamine its business conceptualization, leading to a decision to evaluate projects that were centered around higher priced, lower volume minerals to alleviate cash demands for transportation and exportation while ideally realizing higher profit margins. The Company examined the following seven Chilean projects: La Fortuna, DePecida, Los Dos Hermanos, Cidrac, Pena Blanca, Radiente, La Crucita, and La Plateada and took onJohn McIntyre onto its Advisory Board to help evaluate these projects, among other assistance he may render.Mr. McIntyre is, an Australian geologist who lives in Chile and has performed his services in Chile and the surrounding areas, and throughout the world. Most of these projects were focused on copper gold and silver due to the depressed iron market. The two projects that came to the forefront and warranted further evaluation, Sidrac and Jose del Transito, unfortunately proved to be imprudent investments, at this time, in the Company’s opinion. After the feasibility studies were completed, Sidrac, an iron mine, proved to be too cash intensive and beyond the Company’s means at this time. The feasibility study for Jose del Transito, a copper mine, and the other forefront project under evaluation, proved the project to have a breakeven horizon that proved too long for the Company to sustain. The Company’s undercapitalization matters were exacerbated when one particular investor bounced a check to the Company which lead to difficulties in renegotiating the Company’s arraignment with its primary asset, the Salitrosa mine, and further impinged upon the Company’s ability to compensate its professionals to perform periodic reports. 10 Off Balance Sheet Arrangements Currently there are no off-balance sheet agreements. Tabular Disclosure of Contractual Obligations Smaller Reporting Companies are not required to provide this information pursuant to Regulation S-X §229.303 (d).However, we have provided the information as a courtesy without any obligation to continue to provide the information in the future. TABULAR DISCLOSURE OF OBLIGATIONS Contractual Obligation Payments due by period 3-5 years More than 5 years Total Less Than one year 1-3 years Long Term Obligations - Capital Lease Obligations - Operating Lease Obligations - - 15% interest for mine owners; $2.00 per ton and 20% of the profits6 - - Purchase Obligations - - - Other Long Term Liabilities Reflected on the Registrants Balance Sheet under GAAP - Total - - - 4 For the Saltirosa mine: $350,000 down, $500,000 every six months, for a period of three years. All denominations are in USD. On September 21, 2011, the Company entered into an agreement to acquire title to an iron ore mine in the Republic of Chile at an acquisition cost of $3,250,000 in which the Company paid an initial deposit of $250,000 to the seller.The agreement provides for the participation of the Republic of Chile in 15% of the mining profits. On April 26, 2012, the Company amended the payment terms of the agreement and paid an additional deposit of $100,000 upon execution of the amended agreement.Under the terms of the amended agreement, the Company is required to remit the remaining balance of $2,900,000 over a three year period as follows: As of December 31, 2012, the Company is not in compliance with the terms of this agreement due to non-payment of the amounts due on May 31, 2012, August 31, 2012 and February 28, 2013.However, the seller has not issued the Company a formal notice of default. 6 Foreign Commerce Consultative Services, Inc. profit on their contract. 11 Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred net losses of $10,256,292 and $1,783,057 for the years ended December 31, 2012 and 2011, respectively. The Company has a working capital deficiency of $1,417,253 and $1,819,986 as of December 31, 2012 and 2011, respectively and a stockholders’ deficiency of $959,747 and $1,825,236 at December 31, 2012 and 2011, respectively. The Company continues to incur recurring losses from operations and has an accumulated deficit since inception of $12,385,626. In addition as disclosed in Note 5, the Company has minimum commitment requirements with respect to the purchase of a mine in the Country of Chile which is in default. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern and do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. The Company’s plan of operations, even if successful, may not result in cash flow sufficient to finance and expand its business. Realization of assets is dependent upon continued operations of the Company, which in turn is dependent upon management’s plans to meet its financing requirements and the success of its future operations. The ability of the Company to continue as a going concern is dependent on the Company’s profitability, cash flows and securing additional financing. While the Company believes in the viability of its strategy to generate revenues and profitability and in its ability to raise additional funds, and believes that the actions presently being taken by the Company provide the opportunity for it to continue as a going concern. However the Company provides no assurance that such financing will be available on terms advantageous to the Company, or at all and should the Company not be successful in obtaining the necessary financing to fund its operations, the Company would need to curtail certain or all of its operational activities detailed above. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K.The Financial Statements begin on page 17. Item 8. Financial Statements and Supplementary Data Refer to Financial Statements on page 16. 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Reporting. The Company does not have any disagreements with our current accountant or financial officers at this time. There was no outstanding disagreement with accounting principals, or practices, and Marcum LLP is authorized to discuss all matters with the new certifying accountant, Paritz & Co. Marcum LLP advised the Company that the internal controls necessary for the Company to develop a reliable financial statement were found to have material weakness which indicated that the internal controls necessary for reliable financial statements do not exist in their opinion .Furthermore, in the accounting report dated 25 April 2012, Marcum included an explanatory paragraph indicating that there is a substantial doubt about the Company’s ability to continue as a going concern. Marcum LLP was dismissed for non-accounting financial reasons. Item 9A. Controls and Procedures. Evaluation of Disclosure Controls and Procedures (a)Evaluation of Disclosure Controls and Procedures Our CFO resigned as of August 3, 2012, and as a result there is not an executive officer with financial accounting expertise to assist in the evaluation of disclosure and other financial controls.We have hired an accounting and consulting firm, to assist in the generation of our financial reports for December 31, 2012. Our Chief Executive Officer who also functions as our Chief Financial Officer has reviewed and evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Securities Exchange Act of 1934), as of December 31, 2012.Based on such review and evaluation, our chief executive officer has concluded that, as of December 31, 2012, our disclosure controls and procedures werenoteffective to ensure that information required to be disclosed by us in the reports that we file or submit to the Securities and Exchange Commission pursuant to the reporting obligations of the Exchange Act, including this Annual Report on Form 10-K, is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the SEC.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosures. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.The design of any system of controls also is based in part on certain assumptions regarding the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Given these and other inherent limitations of control systems, there is only reasonable assurance that our controls will succeed in achieving their stated goals under all potential future conditions. 13 Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) and Rule 15d-15(f) of the Exchange Act.Internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States (“US GAAP”), including those policies and procedures that: ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company, ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with US GAAP, and that receipts and expenditures are being made only in accordance with authorizations of management and directors of the company, and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies and procedures may deteriorate. Under the supervision and with the participation of our management, we have assessed the effectiveness of our internal control over financial reporting as of December 31, 2012.In making this assessment, our management used the criteria described in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Due to the inherent issue of segregation of duties in a small company, we have relied heavily on entity or management review controls to lessen the issue of segregation of duties.Based on this assessment and those criteria, our management concluded that the Company did not maintain effective internal control over financial reporting as of December 31, 2012. (b)Changes in Internal Controls Over Financial Reporting There were no changes in our internal control over financial reporting during the year ending December 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information The Company has no further information to disclose at this time. Please feel free to see our website at www.allgrademining.com 14 Part III Item 10. Directors, Executive Officers, and Corporate Governance. The Company’s Board of Directors consists of Gary Kouletas and an independent director, Paul Stitzer. Mr. Kouletas, 36 years old, was the founder of Hybred International, Inc., now All Grade Mining, Inc.He has over ten years of entrepreneurial startup business owner experience. Mr. Kouletas attended William Paterson University and Montclair University, both in New Jersey. After College, Mr. Kouletas became operating partner of Kouletas Real Estate, a commercial property management company. He then went on to develop Kouletas Construction, a town home development company in southern New Jersey. Mr. Kouletas has been involved in the horseshoe manufacturing from 2008-2011 with the Company, and 2003-2008 with another comnpany. From 2002-2005 Mr. Kouletas served as a consultant to International Surfacing, Inc., a research and development company, concentrating on the development of a rubberized horseshoe and rubber metal bonding. He has designed numerous therapeutic and innovative horseshoes and corroborated with top industry professionals to create and bring to market the Hybred Horseshoe. Mr. Stitzer, age 70, spent the majority of his career in the electronics industry. Mr. Stitzer initially acquired A & M Instruments, Inc. from Local Corporation. As the chief executive officer and chairman of the Board of Directors, he built A & M into a leading supplier to the U.S. Government of analog meters for the military. A & M was acquired by Hawker Sidley, a British conglomerate, in 1986. Mr. Stitzer thereafter became an officer and director of Voltampere Corporation, a cutting edge power supply company which was sold to Dynarad Corporation in 1991. Mr. Stitzer is presently residing in Boca Raton, Florida and continues to consult with various companies in the area of corporate finance. All directors serve for a term of one year or until their successors are duly elected. All officers serve at the discretion of the Board of Directors. Since the Board of Directors has historically and will in the immediate future consist of only a small number of members, we have not formed any Board Committees.All matters relating to audit, compensation, nominations and corporate governance are considered and acted upon by the entire Board of Directors. No Board member, or executive officer, is known to have been convicted of any crime, excluding any traffic violations and other minor offenses, if any, or have had an adverse adjudication by a Self Regulated organization having jurisdiction or an inhibitive order inhibiting any Director or Executive Officer from any financial activity, or have had a discharge in bankruptcy, all within the previous ten years from the date of this filing. Promoters (None) Certain Reports Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s directors and officers and persons who own, directly or indirectly, more than 10% of a registered class of the Company’s equity securities, to file with the SEC reports of ownership and reports of changes in ownership of common stock of the Company. Officers, directors and greater than 10% shareholders are required to furnish the Company with copies of all Section 16(a) reports that they file. Based solely on review of the copies of such reports received by the Company, the Company believes that filing requirements applicable to officers, directors and 10% shareholders were complied with during the year ended December 31, 2012. 15 Item 11. Executive Compensation SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan compensation Non-qualified deferred compensation earnings All other Compensation Total Kouletas, Gary, CEO and Director -0- -0- -0- 50,000 shares of Preferred Class C2 -0- -0- -0- -0- -0- -0- -0- -0- Stitzer, Paul, Director -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters DISCLOSURE OF OWNERSHIP OF CERTAIN OWNERS AND MANAGEMENT, AND RELATED SHAREHOLDERS As of December 31, 2012 Insiders Title Common % Preferred A % Preferred B Preferred C % Kouletas, Gary CEO 39% 100% -0- 100% Sitizer, Paul Director -0- -0- -0- LARGE HOLDERS OVER 5% (EXCLUDING CEDE) Common % Preferred A % Preferred B % Preferred C % Moralva Holdings 9% -0- - -0- - -0- - 2 Converted into common shares 29 November 2011, resulting in 50,127,031 common shares 3 Issued on 29 November 2011 16 EQUITY COMPENSATION PLAN INFORMATION Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants, and rights Number of Securities Remaining available for future issuance under equity compensation plans (excluding securities reflected in column a) (a) (b) (c) Equity compensation plans approved by security holders None Equity compensation plans NOT approved by security holders Total -0- -0- -0- Item 13. Certain Relationships and Related Transactions, and Director Independence. No related party had any transaction with the Company in an amount exceeding $120,000. Gary Kouletas, the CEO, did have a $100,000 debt to him satisfied in exchange for 70,000 class A shares and 20,000 class C shares during the year ended December 31, 2011. Item 14. Principal Accounting Fees and Services. PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees Audit Related Fees Tax Fees All Other Fees Paritz -0- $ -0- -0- -0- Marcum, L.L.C. $ $ -0- -0- -0- -0- -0- Jerome Rosenberg $ -0- -0- -0- -0- -0- -0- -0- 17 Part IV Item 15. Exhibits, Financial Statements Schedules ALL GRADE MINING, INC. (A Developmental Stage Company) AUDITED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm Board of Directors All Grade Mining, Inc. and Subsidiary We have audited the accompanying consolidated balance sheet of All Grade Mining, Inc. (a development stage company) (formerly known as Hybred International, Inc.) and its Subsidiary as of December 31, 2011 and the related consolidated statements of operations, stockholders’ deficiency, and cash flows for the year then ended, and for the period January 3, 2006 (date of commencement as a development stage company) to December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based upon our audit. The accompanying consolidated financial statements of the Company for the period from January 3, 2006 (date of commencement as a development stage company) to December 31, 2010 were not audited by us. Those statements were audited by other auditors whose report, dated September 22, 2011, expressed an unqualified opinion on those statements and included an explanatory paragraph regarding the Company's ability to continue as a going concern. Our opinion, insofar as it relates to the amounts included for such prior periods as indicated in the accompanying financial statements for such periods from January 3, 2006 (date of commencement as a development stage company) through December 31, 2010, is based solely on the report of such other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of All Grade Mining, Inc., (a development stage company) (formerly known as Hybred International, Inc.) and its Subsidiaries, of December 31, 2011 and the results of its operations and its cash flows for the year then ended, and for the period January 3, 2006 (date of commencement as a development stage company) to December 31, 2011 in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, The Company’s recurring losses, working capital deficiency, cumulative losses during the development period, and the need to obtain substantial additional funding to complete its development, raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Marcum LLP Marcum LLP New York, New York April 25, 2012 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of All Grade Mining, Inc. We have audited the accompanying consolidated balance sheets of All Grade Mining, Inc. as of December 31,2012and the related consolidated statements of operations, changes in stockholders’ deficiency and cash flows for the year ended December 31, 2012. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of All Grade Mining, Inc. as of December 31, 2012 and the results of its operations and its cash flows for the year ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred net losses of $10,256,292 and $1,783,057 for the years ended December 31, 2012 and 2011, respectively. The Company has a working capital deficiency and a stockholders’ deficiency. The Company continues to incur recurring losses from operations and has an accumulated deficit since inception of $12,385,626.In addition, the Company has minimum commitment requirements with respect to the purchase of a mine which is in default. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. /s/ Paritz & Co., P.A. Hackensack, N.J. July 1, 2013 19 ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Asset Cash $ $ PROPERTY AND EQUIPMENT - Net OTHER ASSETS Depository payment towards acquisition of iron ore mine Prepaid Expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilites Accounts Payable $ $ Taxes payable Accrued interest payable Due tostockholders Loans payable Convertible debentures, net of debt discount of $0 and $0 as ofDecember 31, 2012 and December 31, 2011 Derivative liability Total Current Liabilites Convertible debentures, net of debt discount of $467,200 and $144,400 as ofDecember 31, 2012 and December 31, 2011, net of current portion Total liabilities Stockholders' Deficit (Note 8) Convertible Preferred Stock Class A, no par value, 100,000 shares authorized at December 31, 2012 and at December 31, 2011. Issued and outstanding 20,000 shares at December 31, 2012 and December 31, 2011. Convertible Preferred Stock Class B, no par value, 400,000 shares authorized at December 31, 2012 and at December 31, 2011. None issued and outstanding atDecember 31, 2012 and December 31, 2011. - Preferred Stock Class C, no par value, 50,000 shares authorized atDecember 31, 2012 and at December 31, 2011.Issued and outstanding 20,000 shares atDecember 31, 2012 and December 31, 2011 Common stock, par value $.001 per share; authorized 500,000,000 shares, issued and outstanding 128,824,857 and 85,058,759 shares at December 31, 2012 andDecember 31, 2011 Additional Paid in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 20 ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONSOLIDATED STATEMENT OF OPERATIONS Year Ended January 3, 2006 (date of commencement as a development stage company) though December 31, December 31, December 31, Net Sales $
